DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 02 May 2022. 
Claims 23-32 have been added.
Claims 1, 6-9, 11-13, 20-21 and 23-32 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/02/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Interpretation
Claims 24 and the claims that depend from claim 24 (e.g. 25-32) contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  See MPEP 2111.03.
The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected.  The specification of the instant application teaches that the compositions administered treat including Alzheimer’s disease. This is the same use described by Esmond in view of Komorowski and Domenico for its compositions. The addition of additional ingredients/steps (e.g. restricting metabolizable carbohydrate intake in the diet ) to this method treating Alzheimer’s disease, but does not change or “materially affect” the treatment of Alzheimer’s disease. Thus, additional ingredients/steps to a method treating including Alzheimer’s disease is not excluded from the instant claims.




Claim Objections
Claims 13 and 31 are objected to because of the following informalities:  Claims 13 and 31 recites “wherein the disease or disorder is and Parkinson’s Disease” (emphasis added) which contains a grammatical error.  Appropriate correction is required.

Rejections Maintained and Made Again
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 6-8, 20-21 and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ESMOND (US 7,300,927 B2; cited in PTO-892 mailed 15 June 2018) in view of KOMOROWSKI (US 2002/0098247 A1, cited in PTO-892 mailed 29 July 2019) and DOMENICO (an electronic article from www.naturalnews.com [retrieved on 2017-04-06].  Retrieved from the Internet: <URL: http://www.naturalnews.com/z025006_chromium_supplement_sugar.html>; cited in PTO-892 mailed 14 April 2017) is maintained and made again.
Esmond is primarily directed towards a method for treating or preventing Alzheimer’s disease by restricting the level of metabolizable carbohydrate in the diet and/or administering to the patient an effective amount of an agent which reduces serum insulin levels (abstract).
Regarding claims 1 and 7, Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).    Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  
Regarding claim 6, Esmond discloses treatment of Alzheimer’s disease in a human (column 3, lines16-17).
Regarding claim 8, Esmond discloses treatment of Alzheimer’s disease, which is necessarily a dementing illness, comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  
Regarding claim 21, Esmond discloses treating a patient with Alzheimer’s disease comprising administering the patient and effective amount of an agent which increases the insulin sensitivity of the patient (e.g. chromium) (column 3, lines 27-31).  Esmond discloses that insulin insensitivity includes insulin values indicative of a high level of insulin resistance (column 3, lines 58-63).
Esmond does not specifically disclose that the chromium chelate (e.g. chromium complex) is a combination of chromium histidinate complex and a chromium picolinate complex.  The deficiencies are made up for by the teachings of Komorowski and Domenico.
Komorowski is primarily directed towards a composition for improving insulin sensitivity, reducing hyperglycemia, and reducing hypercholesterolemia, the composition including at least one chromium complex and alpha-lipoic acid (abstract).
Regarding claim 1, Komorowski teaches chromium depletion results in biologically ineffective insulin and compromised glucose metabolism (paragraph [0018]).  Komorowski teaches that chromium functions as a cofactor for insulin.  It binds to the insulin receptor and potentiates many, and perhaps all, of its functions and the functions including regulation of carbohydrate metabolism (paragraph [0019]).  Komorowski teaches compositions and method for improving insulin sensitivity, wherein the composition includes at least one chromium complex and the chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).
Domenico is primarily directed towards chromium supplement for helping people with diabetes (see entire document).
Regarding claim 1, Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  Domenico discloses that chromium supplementation for non-diabetic individuals is in the range of 200-500 mcg per day (second page, fourth paragraph).
Regarding claim 23, Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (e.g. amount of chromium only) (column 4, lines 8-9).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  An amount of chromium histidinate and chromium picolinate to provide 100 micrograms of chromium is calculated to be at most about 989.32 micrograms (e.g. molecular weight of chromium histidinate was used which is higher than the molecular weight of chromium picolinate, 514.1 g/mol versus 418.33 g/mol) of the chromium histidinate and chromium picolinate depending on what proportion of each of chromium histidinate and chromium picolinate is used to provide the 100 micrograms of chromium.  989.32 micrograms was obtained by dividing 51.9961 g/mol (e.g. molecular weight of chromium) by 514.4 g/mol (e.g. molecular weight of chromium histidinate), multiply by 100 (e.g. to get ratio of chromium in chromium histidinate), the product is divided into the product of 100 micrograms (e.g. amount of chromium) times 100% (percentage of chromium histidinate), which gives about 989.32, the amount in micrograms of chromium histidinate to provide 100 micrograms of chromium.  Therefore, the amount of 100-300 micrograms of chromium provided in the form of chromium histidinate and chromium picolinate (give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate) overlaps the amount of “less than 1,000 µg” recited in claim 1 and “325 µg to 1,000 µg” of the chromium complex recited in claim 23.
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium (e.g. give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate dependent on the ratio of chromium histidinate to chromium picolinate to provide to chromium).  The person of ordinary skill in the art would have been motivated to make those modifications because known chromium complex suitable for providing chromium include and at least one of including chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts; chromium picolinate is significantly better absorbed than other chromium forms and chromium histidinate is a chromium complex that shows enhanced chromium bioavailability; and suitable ratio chromium complexes included as a combination to provide chromium includes a ratio that provides equal number of moles of trivalent chromium.  The person of ordinary skill in the art would have been reasonably expected success because Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  Komorowski teaches chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).
Regarding the recitation “effectively increasing levels of GLUT-1 or GLUT-3 in the brain and effectively treating the disease or disorder associated with decreased brain glucose levels” (e.g. claim 1) and “wherein GLUT-1 or GLUT-3 expression increases by at least about 50%” (e.g. claim 20), Esmond discloses a method of administering a chromium chelate (e.g. complex) that provides 100-300 micrograms per day of chromium supplements to treat a patient with Alzheimer’s disease (described above) and one of ordinary skill in the art would use a combination of chromium complex including chromium picolinate for its better absorption property and chromium histidinate for its enhanced bioavailability, therefore, the method disclosed obvious over the disclosure Esmond and teachings of Komorowski and Domenico which is substantially the same or identical as the instantly claimed method, necessarily possesses the same characteristics, e.g. the identical administration would necessarily effectively increase levels of GLUT-1 or GLUT-3 in the brain, effectively treat the disease or disorder associated with decreased brain glucose levels (i.e., Alzheimer’s), and GLUT-1 or GLUT-3 expression would necessarily increase by at least about 50%.

The rejection of claims 9, 11 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esmond in view of Komorowski and Domenico as applied to claims 1, 6-8, 20-21 and 23 above, and further in view of HENDERSON (US 2007/0179197 A1, cited in PTO-892 mailed 11/14/2016) is maintained and made again.
Regarding claims 9, 11 and 13, the method of claim 1 is described above in section 9.
Regarding claims 9, 11 and 13, Esmond discloses that decreasing insulin insensitivity, that is by increasing insulin sensitivity, glucose utilization is improved in the brain and mentation will improve (column 6, lines 1-3).
Esmond, Komorowski and Domenico do not specifically teach that the disease or disorder is mild cognitive impairment (MCI).  The deficiency is made up for by the teachings of Henderson.
Henderson is primarily directed towards mammalian nutrition and effects thereof in individuals with age associated cognitive decline (abstract).
Regarding claims 9, 11 and 13, Henderson teaches neurons of patients with any age-associated cognitive decline, such as Mild Cognitive Impairment, AAMI, or a dementing illness such as Alzheimer's disease, Huntington's disease, Parkinson's disease, and the like may have defects in glucose metabolism (paragraph [0065]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat including Mild Cognitive Impairment, a dementing illness such as Alzheimer's disease (e.g. type of dementia), Huntington's disease, Parkinson's disease (e.g. necessarily a disease associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium (e.g. give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate dependent on the ratio of chromium histidinate to chromium picolinate to provide to chromium).  The person of ordinary skill in the art would have been motivated to make those modifications to treat other diseases and disorders in need of enhanced glucose utilization including Mild Cognitive Impairment, AAMI, or a dementing illness such as Alzheimer's disease, Huntington's disease, Parkinson's disease that have defects in glucose metabolism, by applying the method obvious in light of Esmond, Komorowski and Domenico, which provides improved glucose utilization in the brain.  The person of ordinary skill in the art would have been reasonably expected success because Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  Komorowski teaches chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  Henderson teaches neurons of patients with any age-associated cognitive decline, such as Mild Cognitive Impairment, AAMI, or a dementing illness such as Alzheimer's disease, Huntington's disease, Parkinson's disease, and the like may have defects in glucose metabolism (paragraph [0065]).
The rejection of claims 11-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esmond in view of Komorowski and Domenico as applied to claims 1, 6-8, 20-21 and 23 above, and further in view of HASHIM (US 2009/0197952 A1, effective filing date of 29 June 2007) is maintained and made again.
Regarding claims 11-13, the method of claim 1 is described above in section 9.
Regarding claims 11-13, Esmond discloses that decreasing insulin insensitivity, that is by increasing insulin sensitivity, glucose utilization is improved in the brain and mentation will improve (column 6, lines 1-3).
Esmond, Komorowski, and Domenico do not specifically teach that the disease or disorder is dementia, mild cognitive impairment, Huntington’s disease, epilepsy or Parkinson’s disease.  The deficiency is made up for by the teachings of Hashim.
Hashim is primarily directed towards a method for reducing or eliminating symptoms of Parkinson’s disease, amyotrophic lateral sclerosis, Alzheimer’s disease, Huntington’s disease, epilepsy and other diseases or disorders characterized by impaired glucose metabolism (abstract).
Regarding claims 11-13, Hashim teaches treatment of Parkinson's disease and other diseases associated with reduced neuronal metabolism of glucose, including for example, Alzheimer's disease, amyotrophic lateral sclerosis (ALS, also called Lou Gehrig's disease), Huntington's disease, and epilepsy (paragraph [0004]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease and epilepsy (e.g. necessarily diseases associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium (e.g. give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate dependent on the ratio of chromium histidinate to chromium picolinate to provide to chromium).  The person of ordinary skill in the art would have been motivated to make those modifications to treat other diseases and disorders in need of enhanced glucose utilization including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease and epilepsy which are associated with reduced neuronal metabolism of glucose, by applying the method obvious in light of Esmond, Komorowski and Domenico, which provides improved glucose utilization in the brain.  The person of ordinary skill in the art would have been reasonably expected success because Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily diseases associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  Komorowski teaches chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  Hashim teaches treatment of Parkinson's disease and other diseases associated with reduced neuronal metabolism of glucose, including for example, Alzheimer's disease, amyotrophic lateral sclerosis (ALS, also called Lou Gehrig's disease), Huntington's disease, and epilepsy (paragraph [0004]).

New Grounds of Rejection
Claims 24-27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ESMOND (US 7,300,927 B2; cited in PTO-892 mailed 15 June 2018) in view of KOMOROWSKI (US 2002/0098247 A1, cited in PTO-892 mailed 29 July 2019) and DOMENICO (an electronic article from www.naturalnews.com [retrieved on 2017-04-06].  Retrieved from the Internet: <URL: http://www.naturalnews.com/z025006_chromium_supplement_sugar.html>; cited in PTO-892 mailed 14 April 2017).
Esmond is primarily directed towards a method for treating or preventing Alzheimer’s disease by restricting the level of metabolizable carbohydrate in the diet and/or administering to the patient an effective amount of an agent which reduces serum insulin levels (abstract).
Regarding claims 24 and 26, Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).    Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  
Regarding claim 25, Esmond discloses treatment of Alzheimer’s disease in a human (column 3, lines16-17).
Regarding claim 27, Esmond discloses treatment of Alzheimer’s disease, which is necessarily a dementing illness, comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  
Esmond does not specifically disclose that the chromium chelate (e.g. chromium complex) is a combination of chromium histidinate complex and a chromium picolinate complex.  The deficiencies are made up for by the teachings of Komorowski and Domenico.
Komorowski is primarily directed towards a composition for improving insulin sensitivity, reducing hyperglycemia, and reducing hypercholesterolemia, the composition including at least one chromium complex and alpha-lipoic acid (abstract).
Regarding claim 24, Komorowski teaches chromium depletion results in biologically ineffective insulin and compromised glucose metabolism (paragraph [0018]).  Komorowski teaches that chromium functions as a cofactor for insulin.  It binds to the insulin receptor and potentiates many, and perhaps all, of its functions and the functions including regulation of carbohydrate metabolism (paragraph [0019]).  Komorowski teaches compositions and method for improving insulin sensitivity, wherein the composition includes at least one chromium complex and the chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).
Domenico is primarily directed towards chromium supplement for helping people with diabetes (see entire document).
Regarding claim 24, Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  Domenico discloses that chromium supplementation for non-diabetic individuals is in the range of 200-500 mcg per day (second page, fourth paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium (e.g. give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate dependent on the ratio of chromium histidinate to chromium picolinate to provide to chromium).  The person of ordinary skill in the art would have been motivated to make those modifications because known chromium complex suitable for providing chromium include and at least one of including chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts; chromium picolinate is significantly better absorbed than other chromium forms and chromium histidinate is a chromium complex that shows enhanced chromium bioavailability; and suitable ratio chromium complexes included as a combination to provide chromium includes a ratio that provides equal number of moles of trivalent chromium.  The person of ordinary skill in the art would have been reasonably expected success because Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  Komorowski teaches chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).
Regarding the recitation “effectively increasing levels of GLUT-1 or GLUT-3 in the brain and effectively treating the disease or disorder associated with decreased brain glucose levels” (e.g. claim 24) and “wherein GLUT-1 or GLUT-3 expression increases by at least about 50%” (e.g. claim 32), Esmond discloses a method of administering a chromium chelate (e.g. complex) that provides 100-300 micrograms per day of chromium supplements to treat a patient with Alzheimer’s disease (described above) and one of ordinary skill in the art would use a combination of chromium complex including chromium picolinate for its better absorption property and chromium histidinate for its enhanced bioavailability, therefore, the method disclosed obvious over the disclosure Esmond and teachings of Komorowski and Domenico which is substantially the same or identical as the instantly claimed method, necessarily possesses the same characteristics, e.g. the identical administration would necessarily effectively increase levels of GLUT-1 or GLUT-3 in the brain, effectively treat the disease or disorder associated with decreased brain glucose levels (i.e., Alzheimer’s), and GLUT-1 or GLUT-3 expression would necessarily increase by at least about 50%.

Claims 28-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esmond in view of Komorowski and Domenico as applied to claims 24-27 and 32 above, and further in view of HENDERSON (US 2007/0179197 A1, cited in PTO-892 mailed 11/14/2016).
Regarding claims 28-29 and 31, the method of claim 1 is described above in section 12.
Regarding claims 28-29 and 31, Esmond discloses that decreasing insulin insensitivity, that is by increasing insulin sensitivity, glucose utilization is improved in the brain and mentation will improve (column 6, lines 1-3).
Esmond, Komorowski and Domenico do not specifically teach that the disease or disorder is mild cognitive impairment (MCI).  The deficiency is made up for by the teachings of Henderson.
Henderson is primarily directed towards mammalian nutrition and effects thereof in individuals with age associated cognitive decline (abstract).
Regarding claims 28-29 and 31, Henderson teaches neurons of patients with any age-associated cognitive decline, such as Mild Cognitive Impairment, AAMI, or a dementing illness such as Alzheimer's disease, Huntington's disease, Parkinson's disease, and the like may have defects in glucose metabolism (paragraph [0065]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat including Mild Cognitive Impairment, a dementing illness such as Alzheimer's disease (e.g. type of dementia), Huntington's disease, Parkinson's disease (e.g. necessarily a disease associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium (e.g. give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate dependent on the ratio of chromium histidinate to chromium picolinate to provide to chromium).  The person of ordinary skill in the art would have been motivated to make those modifications to treat other diseases and disorders in need of enhanced glucose utilization including Mild Cognitive Impairment, AAMI, or a dementing illness such as Alzheimer's disease, Huntington's disease, Parkinson's disease that have defects in glucose metabolism, by applying the method obvious in light of Esmond, Komorowski and Domenico, which provides improved glucose utilization in the brain.  The person of ordinary skill in the art would have been reasonably expected success because Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  Komorowski teaches chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  Henderson teaches neurons of patients with any age-associated cognitive decline, such as Mild Cognitive Impairment, AAMI, or a dementing illness such as Alzheimer's disease, Huntington's disease, Parkinson's disease, and the like may have defects in glucose metabolism (paragraph [0065]).

Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esmond in view of Komorowski and Domenico as applied to claims 24-27 and 32 above, and further in view of HASHIM (US 2009/0197952 A1, effective filing date of 29 June 2007).
Regarding claims 29-31, the method of claim 1 is described above in section 12.
Regarding claims 29-31, Esmond discloses that decreasing insulin insensitivity, that is by increasing insulin sensitivity, glucose utilization is improved in the brain and mentation will improve (column 6, lines 1-3).
Esmond, Komorowski, and Domenico do not specifically teach that the disease or disorder is dementia, mild cognitive impairment, Huntington’s disease, epilepsy or Parkinson’s disease.  The deficiency is made up for by the teachings of Hashim.
Hashim is primarily directed towards a method for reducing or eliminating symptoms of Parkinson’s disease, amyotrophic lateral sclerosis, Alzheimer’s disease, Huntington’s disease, epilepsy and other diseases or disorders characterized by impaired glucose metabolism (abstract).
Regarding claims 29-31, Hashim teaches treatment of Parkinson's disease and other diseases associated with reduced neuronal metabolism of glucose, including for example, Alzheimer's disease, amyotrophic lateral sclerosis (ALS, also called Lou Gehrig's disease), Huntington's disease, and epilepsy (paragraph [0004]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease and epilepsy (e.g. necessarily diseases associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium (e.g. give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate dependent on the ratio of chromium histidinate to chromium picolinate to provide to chromium).  The person of ordinary skill in the art would have been motivated to make those modifications to treat other diseases and disorders in need of enhanced glucose utilization including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease and epilepsy which are associated with reduced neuronal metabolism of glucose, by applying the method obvious in light of Esmond, Komorowski and Domenico, which provides improved glucose utilization in the brain.  The person of ordinary skill in the art would have been reasonably expected success because Esmond discloses treatment of Alzheimer’s disease (e.g. necessarily diseases associated with decreased brain glucose levels) comprising administering an effective amount of an agent which results in lowered serum insulin levels (column 3, lines 16-20).  Esmond discloses agents administered to lower serum insulin levels including drugs which are known to be useful for treating insulin insensitivity and includes chromium (column 4, lines 1-4).  Esmond discloses that 100-300 micrograms per day of chromium supplements is administered (column 4, lines 8-9).  Esmond discloses that the chromium is administered in the form of a chelate (column 4, lines 11-12).  Komorowski teaches chromium complex includes chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts (paragraph [0026]).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  Hashim teaches treatment of Parkinson's disease and other diseases associated with reduced neuronal metabolism of glucose, including for example, Alzheimer's disease, amyotrophic lateral sclerosis (ALS, also called Lou Gehrig's disease), Huntington's disease, and epilepsy (paragraph [0004]).

Response to Arguments
Applicant argues that Esmond explicitly chose CrNia as the preferred chromium chelate for its formulation.  Applicant argues that one of ordinary skill in the art would recognize that a highly absorbing chromium chelate would not be desirable to achieve the treatment outcome of Esmond, and therefore would not seek to modify Esmond as such.
Applicant's arguments filed on 02 May 2022 have been fully considered but they are not persuasive.  In response, Esmond prefers that the chromium is provided as a chelate in general and then specifically mentions chromium chelate is niacin bound chromium (column 4, lines 11-13).  Applicant is reminded that a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it.  The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).  See MPEP 2131.05.
Additionally, the Esmond’s purpose of the chromium chelate is to provide the required amount of chromium to treat insulin insensitivity (first paragraph of column 4).  Komorowski teaches a composition comprising at least one chromium complex including chromium picolinate, chromium nicotinate, chromic tripicolinate, chromic polynicotinate, chromium chloride, chromium histidinate, or chromium yeasts, which is administered for including improving insulin sensitivity (paragraph [0026]).  Komorowski teaches that complexes of chromium have been shown to improve insulin sensitivity and that the chromium complexes including chromium picolinate, chromic tripicolinate, chromium nicotinate, chromic polynicotinate, chromium chloride, chromium histidinate, and chromium yeasts (paragraph [0037]).  Domenico discloses that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate is another chromium complex that shows enhanced chromium bioavailability (second page, third paragraph).  Therefore, from the disclosure of Esmond and the teachings of Komorowski and Domenico, it would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium (e.g. give or take about 989.32 micrograms to 2,967 micrograms of chromium histidinate and chromium picolinate dependent on the ratio of chromium histidinate to chromium picolinate to provide to chromium).
Applicant argues that Esmond requires administering chromium agent with a severe dietary carbohydrate restriction.
In response, Esmond discloses treating Alzheimer’s disease by including only requiring administration of an effective amount of an agent that lowers serum insulin levels/increases insulin sensitivity which includes a chromium chelate (e.g. no alpha-lipoic acid required or no step of restricting diet required) (column 3, lines 16-20; column 3, lines 27-31; and column 4, lines 1-12).  
Further, the transitional language “consisting essentially of” is being construed equivalent to “comprising of” for the reasons set forth above under “Claim interpretation”.  Thus, the inclusion of steps including dietary carbohydrate restriction is not excluded from the instant claims.
Applicant argues that Domenico teaches away from using a combination of chromium picolinate with chromium histidnate because Domenico teaches “[n]o other chromium supplement shows the consistent benefits that Cr-P does, especially at higher doses for subjects with diabetes” and because Domenico teaches that not to try chromium supplements that have limited research.
In response, Esmond discloses treating Alzheimer’s disease by including only requiring administration of an effective amount of an agent that lowers serum insulin levels/increases insulin sensitivity which includes a chromium chelate (e.g. no alpha-lipoic acid required or no step of restricting diet required) (column 3, lines 16-20; column 3, lines 27-31; and column 4, lines 1-12).  Komorowski teaches that complexes of chromium have been shown to improve insulin sensitivity and that the chromium complexes including chromium picolinate, chromic tripicolinate, chromium nicotinate, chromic polynicotinate, chromium chloride, chromium histidinate, and chromium yeasts (paragraph [0037]).  Domenico teaches that Cr-P is significantly better absorbed than other chromium forms in animal and human studies and that chromium histidinate shows enhanced chromium bioavailability, and is currently being researched and developed (second page, third paragraph). Domenico’s statement of “[n]o other chromium supplement shows the consistent benefits that Cr-P does, especially at higher doses for subjects with diabetes” is specifically directed towards chromium supplement for subjects with diabetes.  Therefore, from the disclosure of Esmond and the teachings of Komorowski and Domenico (as described above), it would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to treat Alzheimer’s disease (e.g. necessarily a disease associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium.  The person of ordinary skill in the art would have been motivated to make those modifications because it is prima facie obvious to pick and choose known chromium chelates for increasing insulin sensitivity including two, and selected particularly chromium picolinate because it has good absorption and chromium histidinate because it has good bioavailability, especially in the absence of any evidence of unexpected results from selecting chromium picolinate and chromium histidinate as the particular chromium chelates (e.g. evidence showing that only the combination of chromium picolinate and chromium histidinate provides certain effects such as increasing GLUT-1 or GLUT-3).
Applicant argues that none of the cited references teach increasing GLUT-1 or GLUT-3.  
In response, Esmond discloses a method of administering a chromium chelate (e.g. complex) that provides 100-300 micrograms per day of chromium supplements to treat a patient with Alzheimer’s disease (described above) and one of ordinary skill in the art would use a combination of chromium complex including chromium picolinate for its better absorption property and chromium histidinate for its enhanced bioavailability, therefore, the method disclosed obvious over the disclosure Esmond and teachings of Komorowski and Domenico which is substantially the same or identical as the instantly claimed method, necessarily possesses the same characteristics, e.g. the identical administration would necessarily effectively increase levels of GLUT-1 or GLUT-3 in the brain, effectively treat the disease or disorder associated with decreased brain glucose levels (i.e., Alzheimer’s), and GLUT-1 or GLUT-3 expression would necessarily increase by at least about 50%. 
Applicant is reminded that “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).  In the instant case, a method for treating Alzheimer’s disease (e.g. a disease associated with decreased brain glucose levels) by administering chromium in the form of including chromium histidinate and chromium picolinate; wherein the amount of chromium histidinate and chromium picolinate provides 100-300 micrograms per day of chromium, which is prima facie obvious over the disclosure Esmond and teachings of Komorowski and Domenico, is substantially the same or identical as the instantly claimed method, therefore necessarily possesses the same characteristics, e.g. the identical administration would necessarily effectively increase levels of GLUT-1 or GLUT-3 in the brain, effectively treat Alzheimer’s disease (e.g. disease or disorder associated with decreased brain glucose levels), and GLUT-1 or GLUT-3 expression would necessarily increase by at least about 50%.  Mere recognition that administration of chromium of 100-300 micrograms per day to patients with Alzheimer’s disease (e.g. a disease associated with decreased brain glucose levels) provides increase levels of GLUT-1 or GLUT-3 in the brain and GLUT-1 or GLUT-3 expression increases by at least about 50%, does not render nonobvious an otherwise known invention.
Thus, for the reasons of record and for the reasons presented above claims 1, 6-9, 11-13, 20-21 and 23-32 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634